             Case 3:19-cv-05282-TSZ Document 134 Filed 01/15/21 Page 1 of 1




 1

 2
                                UNITED STATES DISTRICT COURT
 3                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 4
          AARON WILLIAMS,
 5
                                     Plaintiff,
 6                                                            C19-5282 TSZ
                  v.
 7                                                            MINUTE ORDER
          PILLPACK LLC,
 8
                                     Defendant.
 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:

11        (1)     Having granted in part Plaintiff’s motion to unseal documents, docket no.
   117, Plaintiff is directed to file in open court Exhibits D, F, G, H, and J to Rust Murray
12 Declaration, docket no. 113.

13          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
14
            Dated this 15th day of January, 2021.
15
                                                          William M. McCool
16
                                                          Clerk
17
                                                          s/Gail Glass
                                                          Deputy Clerk
18

19

20

21

22

23

     MINUTE ORDER - 1
